 

Exhibit 10.5

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”) is dated as of March [__], 2017 and
entered into by Spark Networks, Inc., a corporation incorporated under the laws
of Delaware (the “Corporation”) and _________, an individual (the “Indemnified
Party”).

WHEREAS, Section 145(e) of the General Corporation Law of the State of Delaware
(the “DGCL”), the Certification of Incorporation of the Corporation (the
“Certification of Incorporation”) and the Bylaws of the Corporation (the
“Bylaws”) require the Corporation to indemnify the Indemnified Party against
expenses, including attorney’s fees of directors and officers of the
Corporation, including the Indemnified Party, incurred in defending any civil,
criminal, administrative or investigative action, suit or proceeding in advance
of the final disposition of such action, suit or proceeding;

WHEREAS, the Corporation believes that the interests of the Corporation and its
stockholders would best be served by a combination of liability insurance and
indemnification by the Corporation of the directors and officers of the
Corporation;

WHEREAS, the Corporation desires to have the Indemnified Party serve or continue
to serve as a director or officer of the Corporation free from undue concern for
unpredictable, inappropriate or unreasonable claims for damages by reason of his
being, or having been, a director or officer of the Corporation or any
subsidiary of the Corporation or by reason of his decisions or actions on their
behalf;

WHEREAS, the Indemnified Party is willing to serve, or to continue to serve, or
to take on additional service for, the Corporation in such aforesaid capacities
on the condition that he be further indemnified as provided for herein; and

WHEREAS, in addition to the Indemnification Agreement and the rights and
remedies of the Indemnified Party thereunder, the parties hereto wish to enter
into this Indemnity Agreement (the “Agreement”).

NOW THEREFORE, IN CONSIDERATION OF the premises and mutual covenants herein
contained and the Indemnified Party acting or agreeing to continue to act as a
director or officer of the Corporation and, if applicable, one or more
subsidiaries of the Corporation, the Corporation and the Indemnified Party do
hereby covenant and agree as set forth below:

1.Agreement to Serve

The Indemnified Party is (i) willing to serve as a director or officer of the
Corporation or (ii) continue to serve as a director or officer of the
Corporation provided, however, that: (A) the Indemnified Party may at any time
and for any reason resign from such position (subject to any contractual
obligations which the Indemnified Party shall have assumed apart from this
Agreement), and (B) the Corporation shall not have any obligation under this
Agreement to continue the Indemnified Party in any such position.

 

--------------------------------------------------------------------------------

 

2.Indemnification

 

(a)

To the fullest extent allowed by law, the Corporation agrees to indemnify and
save harmless the Indemnified Party, his estate, executors, administrators,
legal representatives and lawful heirs, from and against any and all costs,
charges or expenses (including, but not limited to, (i) any amount paid to
settle any action (but only with the Corporation’s consent) or to satisfy any
judgment,  and reasonable legal fees, and retainers; (ii) other professional
fees, penalties, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, and delivery service fees; (iii) any federal, state, local or
foreign taxes imposed on the Indemnified Party as a result of the actual or
deemed receipt of any payments under this Agreement; (iv) costs, charges or
expenses incurred in connection with any appeal resulting from any proceedings
including questionings, examinations, trials, hearings and meetings, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent; (v) costs,
charges and expenses incurred by the Indemnified Party in connection with the
interpretation, enforcement or defense of the Indemnified Party’s rights under
this Agreement; (vi) out-of-pocket expenses for attending proceedings including
questionings, examinations, trials, hearings and meetings; and (vi) any amount
for which the Indemnified Party is liable by reason of any statutory provision
whether civil, criminal or otherwise) (herein referred to as “Costs, Charges and
Expenses”), suffered, incurred or otherwise paid, payable or ordered to be paid
by the Indemnified Party, his estate, executors, administrators, legal
representatives and lawful heirs, directly or indirectly, as a result or by
reason of the Indemnified Party being or having been a director or officer of
the Corporation or any subsidiary of the Corporation or by reason of any action
taken by the Indemnified Party in his capacity as a director or officer of the
Corporation or any subsidiary of the Corporation.

 

(b)

In addition and without limitation of the previous section 2(a), the Corporation
agrees:

 

(i)

except in respect of an action by or on behalf of the Corporation to procure a
judgment in its favor, to the fullest extent allowed by law, to indemnify the
Indemnified Party, his estate, executors, administrators, legal representatives
and lawful heirs, from and against all Costs, Charges and Expenses suffered,
incurred or otherwise paid, payable or to be paid by him in respect of any
civil, criminal or administrative action or proceeding to which he is made a
party (including but not limited to actions, proceedings, investigations,
inquiries or hearings in which the Indemnified Party is compelled by the
authorities or requested by the Corporation to participate, whether or not
charges have been laid against the Corporation or Indemnified Party), by reason
of being or having been a director or officer of the Corporation or any
subsidiary of the Corporation ;

 

--------------------------------------------------------------------------------

 

 

(ii)

to the fullest extent allowed by law, to indemnify the Indemnified Party and his
estate, executors, administrators, legal representatives and lawful heirs from
and against all Costs, Charges and Expenses of any action by or on behalf of the
Corporation to procure a judgment in its favor, to which he is made a party by
reason of being or having been a director or officer of the Corporation or any
subsidiary of the Corporation ;

 

(iii)

in the event that the approval of a court of competent jurisdiction is required
to effect any indemnification granted hereunder, the Corporation agrees to make
application for and use its best efforts to obtain such court’s approval to such
indemnification;

 

(iv)

notwithstanding sections 2(b)(i) and (ii), to indemnify the Indemnified Party
and his estate, executors, administrators, legal representatives and lawful
heirs against all Costs, Charges and Expenses suffered, incurred or otherwise
paid, payable or to be paid by him or them in respect of any civil, criminal or
administrative action or proceeding to which he is made a party (including
actions, proceedings, investigations, inquiries or hearings in which the
Indemnified Party is compelled by the authorities or requested by the
Corporation to participate, whether or not charges have been laid against the
Corporation or Indemnified Party), by reason of being or having been a director
or officer of the Corporation or any subsidiary of the Corporation, if the
Indemnified Party was substantially successful on the merits in his defense of
the action, proceeding, investigation, inquiry or hearing; provided, that if the
Indemnified Party is not substantially successful in his defense of such action,
proceeding, investigation, inquiry or hearing but is successful, on the merits
or otherwise, as to one or more claims, issues or matters, but not substantially
successful on the merits in his defense of such action, proceeding,
investigation, inquiry or hearing, the Corporation shall indemnify the
Indemnified Party against all Costs, Charges and Expenses incurred by him or on
his behalf in connection with or related to each substantially successfully
resolved claim, issue or matter to the fullest extent permitted by law;

 

(v)

for the purposes of this Agreement including, but not limited to, section 1
hereof, the termination of any such civil, criminal or administrative action,
proceeding, investigation, inquiry or hearing, by judgment, order, settlement,
conviction or similar or other result, shall not, of itself, create a
presumption either that the Indemnified Party did not act honestly or in good
faith with a view to the best interests of the Corporation or that, in the case
of a criminal or administrative action, proceeding, investigation, inquiry or
hearing that is enforced by a monetary penalty, the Indemnified Party did not
have reasonable grounds for believing that his conduct was lawful; and

 

--------------------------------------------------------------------------------

 

 

(vi)

for purpose of this Agreement, including, but not limited to, Section 2 hereof,
the termination of any claim, issue or matter in such a civil, criminal or
administrative action, proceeding, investigation, inquiry or hearing, by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

(c)

The intention of this Agreement is to provide the Indemnified Party
indemnification to the fullest extent permitted by law and without limiting the
generality of the foregoing and notwithstanding anything contained herein:

 

(i)

nothing in this Agreement shall be interpreted, by implication or otherwise, in
limitation of the scope of the indemnification provided in sections 2(а) and (b)
hereof; and

 

(ii)

section 2(b) is intended to provide indemnification to the Indemnified Party
that is not specifically prohibited by a court of competent jurisdiction and to
the fullest extent permitted by the DGCL and, in the event that the DGCL is
amended to permit a broader scope of indemnification (including, without
limitation, the deletion or limiting of one or more of the provisos to the
applicability of indemnification), section 2(b) shall be deemed to be amended
concurrently with the amendment to the DGCL so as to provide such broader
indemnification.

 

(d)

Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by law and to the extent that the Indemnified Party is, as a result or
by reason of the Indemnified Party being or having been a director or officer of
the Corporation or any subsidiary of the Corporation or by reason of any action
taken by the Indemnified Party in his capacity as a director or officer of the
Corporation or any subsidiary of the Corporation , a witness or otherwise asked
to participate in any civil, criminal or administrative action, proceeding,
investigation, inquiry or hearing to which the Indemnified Party is not a party,
he shall be indemnified against all Costs, Charges and Expenses incurred by him
or on his behalf in connection therewith.

 

(e)

If the Indemnified Party is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of Costs, Charges and
Expenses, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnified Party for the portion thereof to which
the Indemnified Party is entitled.

 

(f)

If the indemnification provided for in this Agreement for any reason is held by
a court of competent jurisdiction to be unavailable to the Indemnified Party in
respect of any Costs, Charges and Expenses, then the Corporation, in lieu of
indemnifying the Indemnified Party hereunder, shall contribute to the amount
paid or payable by the Indemnified Party as a result of such Costs, Charges and
Expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Corporation and all officers, directors or employees of
the

 

--------------------------------------------------------------------------------

 

 

Corporation, other than the Indemnified Party, who are jointly liable (or who
would be jointly liable if joined in such action, suit or proceeding), on the
one hand, and the Indemnified Party, on the other hand, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Corporation
and all officers, directors or employees of the Corporation other than the
Indemnified Party who are jointly liable (or who would be jointly liable if
joined in such action, suit or proceeding), on the one hand, and the Indemnified
Party, on the other hand, in connection with the action or inaction that
resulted in such Costs, Charges and Expenses, as well as any other relevant
equitable considerations.  The relative fault of the Corporation and the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Corporation or the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission and the degree to which their actions were motivated
by the intent to gain personal profit or advantage, the degree to which their
liability is primary or secondary and the degree to which their conduct is
active or passive.

 

(g)

The indemnification and contribution provided for in this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party or any officer, director, employee, agent or controlling
person of the Indemnified Party.

3.Per Diem Charge

In addition to any other amount payable to the Indemnified Party under this
Agreement, the Indemnified Party shall be entitled to receive from the
Corporation a per diem payment in an amount equal to $350 per hour (the “Per
Diem Charge”) for time spent after the date hereof involved in any legal action
or proceeding (including any threatened, pending, contemplated, continuing or
completed action, application, motion or proceeding whether civil, criminal,
administrative or investigative and any appeal or appeals) relating to the
Corporation to which the Indemnified Party is involved by reason of the fact
that the Indemnified Party is or was a director of the Corporation or any
subsidiary of the Corporation . The Indemnified Party shall be considered to be
“involved” in any such legal action or proceeding if the Indemnified Party has
any participation whatsoever in such matter, including merely as a witness.

4.Prepaid Expenses

All Costs, Charges and Expenses suffered, incurred or otherwise paid, payable or
ordered to be paid by the Indemnified Party and covered hereunder shall, if
requested by the Indemnified Party, be advanced and/or paid by the Corporation
immediately.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to the Indemnified Party’s ability to repay the Costs,
Charges and Expenses and without regard to the Indemnified Party’s ultimate
entitlement to indemnification under the other provisions of this Agreement.  In
accordance with

 

--------------------------------------------------------------------------------

 

Section 5(c), advances shall include any and all Costs, Charges and Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred, or to be incurred, preparing and forwarding statements to the
Corporation to support the advances claimed.  The Indemnified Party shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement, which shall constitute an undertaking providing that the Indemnified
Party undertakes to repay the amounts advanced (without interest) to the extent
that it is ultimately determined that the Indemnified Party is not entitled to
be indemnified by the Corporation.  No other form of undertaking shall be
required other than the execution of this Agreement.  

5.Other Rights and Remedies, and Presumptions

 

(a)

Indemnification and immediate payment of incurred Costs, Charges and Expenses as
provided by this Agreement shall not be deemed to derogate from or exclude any
other rights to which the Indemnified Party may be entitled under any provision
of the DGCL or otherwise at law, the Certificate of Incorporation, the
Bylaws,  this Agreement, any vote of shareholders of the Corporation or
otherwise, both as to matters arising out of his capacity as a director or
officer of the Corporation, or as to matters arising out of another capacity
with the Corporation while being a director or officer of the Corporation or any
subsidiary of the Corporation, and shall continue after the Indemnified Party
has ceased to be a director or officer of the Corporation or any subsidiary of
the Corporation.

 

(b)

In making a determination with respect to entitlement to indemnification
hereunder, the court of competent jurisdiction making such determination shall,
to the fullest extent not prohibited by law, presume that the Indemnified Party
is entitled to indemnification under this Agreement if the Indemnified Party has
submitted a written request pursuant to Section 7 of this Agreement, and the
Corporation shall, to the fullest extent not prohibited by law, have the burden
of proof to overcome that presumption in connection with the making by any court
of competent jurisdiction of any determination contrary to that presumption.

 

(c)

The Corporation shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Agreement that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Corporation is bound by all the provisions of this
Agreement.  It is the intent of the Corporation that, to the fullest extent
permitted by law, the Indemnified Party not be required to incur legal fees or
other Costs, Charges and Expenses associated with the interpretation,
enforcement or defense of the Indemnified Party’s rights under this Agreement by
litigation or otherwise because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Indemnified Party
hereunder.  The Corporation shall, to the fullest extent permitted by law,
indemnify the Indemnified Party against any and all Costs, Charges and Expenses
and, if requested by the Indemnified Party, shall (subject to Section
7(c),within 5 business days after receipt by the Corporation of a written
request therefor) advance, to the extent not prohibited by law, such Costs,
Charges and Expenses to the Indemnified Party,

 

--------------------------------------------------------------------------------

 

 

which are incurred by the Indemnified Party in connection with any action
brought by the Indemnified Party for indemnification, contribution or advance of
Costs, Charges and Expenses from the Corporation under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Corporation.

6.Limitation of Actions and Release of Claims

No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation against the Indemnified Party, his estate,
executors, administrators, legal representatives or lawful heirs after the
expiration of two years from the date the Indemnified Party ceased (for any
reason) to be a director or officer of the Corporation and the Corporation
agrees that any claim or cause of action of the Corporation shall be
extinguished and the Indemnified Party, his estate, executors, administrators,
legal representatives and lawful heirs deemed released therefrom absolutely
unless asserted by the commencement of legal action in a court of competent
jurisdiction within such two-year period.

7.Notice of Proceedings; Notice of Indemnification; Procedures

 

(a)

The Indemnified Party agrees to give notice to the Corporation as soon as is
reasonably practical after being served with any statement of claim, writ,
notice of motion, indictment or other document commencing or continuing any
civil, criminal or administrative action, proceeding, investigation, inquiry or
hearing to which the Indemnified Party is a party, whether or not charges have
been laid against the Corporation or Indemnified Party, by reason of being or
having been a director or officer of the Corporation or any subsidiary of the
Corporation and the Corporation agrees to give notice to the Indemnified Party
in writing as soon as is reasonably practical after:

 

(i)

being served with any such statement of claim, writ, notice of motion,
indictment or other document commencing or continuing any civil, criminal or
administrative action, proceeding, investigation, inquiry or hearing to which
the Indemnified Party is а party; whether or not charges have been laid against
the Corporation or Indemnified Party, or

 

(ii)

receiving notice of any such civil, criminal or administrative action,
proceeding, investigation, inquiry or hearing to which the Indemnified Party is
а party, whether or not charges have been laid against the Corporation or
Indemnified Party,

provided, however, that the failure of the Indemnified Party to give such notice
to the Corporation shall not adversely affect the Indemnified Party’s rights
under this Agreement except to the extent, and only to such extent, that the
Corporation shall have been actually and materially prejudiced as a direct
result of such failure.

 

(b)

To obtain indemnification under this Agreement (and/or, to the extent
applicable, contribution pursuant to Section 2(f)), the Indemnified Party shall
submit to the Corporation a written request for such indemnification (and/or, to
the extent

 

--------------------------------------------------------------------------------

 

 

applicable, contribution), which such written request shall generally state the
amount to which the Indemnified Party is entitled pursuant to this
Agreement.  The omission by the Indemnified Party to notify the Corporation
hereunder will not relieve the Corporation from any liability which it may have
to the Indemnified Party hereunder or otherwise under this Agreement, and any
delay in so notifying the Corporation shall not constitute a waiver by the
Indemnified Party of any rights under this Agreement.  The Secretary of the
Corporation shall, promptly upon receipt of such a request, advise the Board of
Directors of the Corporation in writing that the Indemnified Party has requested
indemnification (and/or, to the extent applicable, contribution).  

 

(c)

Upon the written request by the Indemnified Party for indemnification (or to the
extent applicable, contribution) in accordance with Section 7(b), the
Corporation shall promptly (and in any event within 5 business days thereafter)
pay, by wire transfer of immediately available funds to an account or accounts
designated in writing by the Indemnified Party, the amount to which the
Indemnified Party is entitled pursuant to this Agreement (as stated in such
written request), unless there is pending an action brought by the Corporation
in a court of competent jurisdiction in accordance with Section 15 (or written
notice is provided to Indemnified Party of an intention to commence such action,
and such action is thereafter brought within ten business days) challenging
either (i) that the Indemnified Party is entitled to indemnification (or, to the
extent applicable, contribution) under this Agreement or (ii) the amount set
forth in the Indemnified Party’s written request as the amount owed to the
Indemnified Party pursuant to this Agreement (a “Challenged Action”); provided,
however, that with respect to the immediately preceding clause (ii), any portion
of such amount that is not challenged by the Corporation in such Challenged
Action shall be paid by the Corporation to the Indemnified Person in accordance
hereto. Upon (but in any event within 5 business days thereafter) (x) a final
non-appealable determination by a court of competent jurisdiction with respected
to such Challenged Action or (y) a written agreement between the Corporation and
the Indemnified Party with respect to such Challenged Action, the Corporation
shall promptly (and in any event within 5 business days thereafter) pay, by wire
transfer of immediately available funds to an account or accounts designated in
writing by the Indemnified Party the amounts to which the Indemnified Party is
entitled (if any) as determined in accordance with clause (x) or clause (y)
immediately above.

8.Right to Retain Counsel

The Corporation agrees to promptly retain counsel who shall be approved by the
Indemnified Party to represent the Indemnified Party, such approval not to be
unreasonably withheld, delayed or conditioned.  

In any such matter the Indemnified Party shall have the right to retain other
counsel to act on his behalf, provided that the fees and disbursements of such
other counsel shall be paid by the Indemnified Party unless:

 

--------------------------------------------------------------------------------

 

 

(a)

the Indemnified Party and the Corporation shall have mutually agreed to the
retention of such other counsel;

 

(b)

the parties to any such civil, criminal or administrative action, proceeding,
investigation, inquiry or hearing (including any added third, or interpleaded
parties) include the Corporation and the Indemnified Party and, in the
reasonable opinion of counsel to the Indemnified Party,  representation of more
than one party by the same counsel would be inappropriate due to actual or
potential differing interests between them (including the availability of
different defenses) in which event the Corporation agrees to pay the fees and
disbursements of such counsel; or

 

(c)

the Corporation shall have failed to retain, in а reasonable period of time,
counsel which is reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party.

9.Settlement

The Corporation shall not be entitled to settle any civil, criminal or
administrative action, proceeding, investigation, inquiry or hearing to which
the Indemnified Party is a party or for which indemnity is sought hereunder
unless:

 

(a)

the Indemnified Party consents to the terms of such settlement;

 

(b)

such settlement does not involve any admission of fact or law and does not
create any obligation or liability of the Indemnified Party other than the
payment of a monetary amount;

 

(c)

the Indemnified Party is indemnified in full against payment of such monetary
amount together with all related Costs, Charges and Expenses; and

 

(d)

such settlement is expressly stated to be made by the Corporation on behalf of
the Indemnified Party, without any admission of liability by the Indemnified
Party.

10.Indemnified Party to Cooperate

The Indemnified Party agrees to give the Corporation such information and
cooperation as the Corporation may reasonably require from time to time in
respect of all matters hereunder.  Any costs or expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Indemnified Party in so
cooperating with the Corporation in respect of all matters hereunder, including
the determination of whether the Indemnified Party is entitled to
indemnification hereunder, shall be borne by the Corporation (irrespective of
the final non-appealable determination as to the Indemnified Party’s entitlement
to indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnified Party harmless therefrom.

 

--------------------------------------------------------------------------------

 

11.Insurance

The Corporation shall obtain and maintain a policy of insurance with respect to
liability relating to its current and former directors or officers which policy
shall pursuant to its terms extend to the Indemnified Party in his capacity as a
current or former director or officer of the Corporation. The Corporation will
include the Indemnified Party as an insured under such policy. In the event the
Indemnified Party is not named under such policy, the Corporation shall
immediately provide written notice of such fact to the Indemnified Party.

In the event that the Indemnified Party is an insured under such policy and an
insurable event occurs, the Indemnified Party will be indemnified promptly as
agreed hereto regardless of whether the Corporation has received the insurance
proceeds. The Indemnified Party is entitled to full indemnification as agreed
hereto notwithstanding any deductible amounts or policy limits contained in any
such insurance policy.

12.Effective Time

Notwithstanding the date hereof, this Agreement shall be effective as and from
the earlier of the first day that the Indemnified Party became or becomes a
director or officer of the Corporation.

13.Notices

Unless otherwise permitted by this Agreement, all notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand and receipted for by the
party to whom said notice or other communication shall have been directed, (ii)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (iii) mailed by reputable
overnight courier and receipted for by the party to whom said notice or other
communication shall have been directed or (iv) sent by facsimile transmission or
electronic mail (e-mail), with receipt of oral confirmation that such
transmission has been received:

 

(a)

if to the Indemnified Party, at the last known address of the Indemnified Party
as set forth in the minute books of the Corporation; and

 

(b)

if to the Corporation, at:

Spark Networks, Inc.

11150 Santa Monica Blvd., Suite 600

Los Angeles, CA 90025

Attention: Chief Executive Officer

or to such other address as each party may from time to time notify the other of
in writing.

If the Corporation receives notice from any other source of any matter which the
Indemnified Party would otherwise be obligated hereunder to give notice of to
the Corporation, then the Indemnified Party shall be relieved of his obligation
hereunder to give notice to the

 

--------------------------------------------------------------------------------

 

Corporation, provided the Corporation has not suffered any actual and material
damage from the failure of the Indemnified Party to give notice as herein
required.

14.Severability

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:

 

(a)

the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing such provisions held to be invalid, illegal or
unenforceable, that are not of themselves in whole invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and

 

(b)

to the fullest possible extent, the provisions of this Agreement (including,
without limitations, all portions of any paragraphs of this Agreement containing
any such provisions held to be invalid, illegal or unenforceable, that are not
of themselves in whole invalid, illegal or unenforceable) shall be construed so
as to give effect to the intent manifested by the provision which is held to be
invalid, illegal or unenforceable.

15.Governing Law; Consent to Jurisdiction

The parties hereto agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware. The
Corporation and the Indemnified Party each hereby irrevocably consent to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding that arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
commenced, prosecuted and continued only in the Court of Chancery of the State
of Delaware, which shall be the exclusive and only proper forum for adjudicating
such a claim.

16.Modification and Waiver

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute а waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
а continuing waiver.

 

--------------------------------------------------------------------------------

 

17.Entire Agreement

Together with the relevant provisions of the Certificate of Incorporation,
Bylaws and the DGCL, this Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement, between the
parties hereto respecting the matters set forth herein, and shall constitute the
entire agreement between the parties hereto in respect of the matters set forth
herein. For avoidance of doubt, this Agreement does not in any way supersede,
modify, terminate or cancel the Indemnification Agreement or any rights or
remedies of the Indemnified Party thereunder.

18.Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Corporation
and its successors and permitted assigns and to the Indemnified Party and his
estate, executors, administrators, legal representatives and lawful heirs.

19.Successor Legislation

Any references herein to any enactment shall be deemed to be references to such
enactment as the same may be amended or replaced from time to time and, in the
event that the Corporation is continued, incorporated, amalgamated, arranged
under or otherwise becomes governed by an enactment other than the DGCL, then
all references herein to the DGCL shall be deemed to be references to such
enactment as the same may be amended or replaced from time to time.

20.Change in Control  

The Corporation agrees that, if there is a Change in Control (as defined below)
then the Corporation shall not deny any Costs, Charges, and Expenses incurred by
Indemnified Person or on his behalf in connection therewith that Indemnified
Person requests or demands under this Agreement or any other agreement or law
now or hereafter in effect relating to claims for indemnifiable events.  The
Corporation agrees to pay the reasonable fees of counsel and to indemnify fully
counsel against any Costs, Charges, and Expenses (including attorneys’ fees),
claims, liabilities, and damages arising out of or relating to this Agreement or
counsel's engagement pursuant hereto.  A “Change in Control” shall be deemed to
have occurred if: (i) any Acquiring Person (as defined below) is, or becomes the
“beneficial owner” (as defined in Rule 13d-3 and 14d-1 under the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Corporation representing 50% or more of the combined voting
power or more of the then outstanding voting securities of the Corporation; or
(ii) any reverse merger in which the Corporation is the surviving entity but in
which securities possessing 50% or more of the total combined voting power of
the Corporation's outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger;
or (iii) the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation's assets (or, if
no such approval is required, the consummation of such a liquidation, sale, or
disposition in one transaction or series of related transactions) other than a
liquidation, sale, or disposition of all or substantially all of the
Corporation's assets in one transaction or a series of related transactions to a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation.  An “Acquiring Person” shall mean any person other than: (i) the
Corporation; (ii) any of the

 

--------------------------------------------------------------------------------

 

Corporation's Subsidiaries; (iii) any employee benefit plan of the Corporation
or of a Subsidiary of the Corporation or of a corporation owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; or (iv) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or of a Subsidiary of the Corporation or of a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation.

21.Prior Agreements

Any indemnification agreements previously executed between the Company and the
Indemnified Party are hereby superseded and replaced in their entirety by this
Agreement.

[Remainder of the Page Intentionally Left Blank]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed and delivered this Agreement
as at the date first written above.

 

THE CORPORATION:

 

Spark Networks, Inc.

 

 

 

By:

Name:

Title:  

 

 

THE INDEMNIFIED PARTY:

 

 

 

_____________________________________

Name: [_______]

 

 

 

 